 



Exhibit 10.1
SHAREHOLDER VOTING AND SUPPORT AGREEMENT
SHAREHOLDER VOTING AND SUPPORT AGREEMENT, dated as of September 12, 2007 (this
“Agreement”), among Integra Bank Corporation, an Indiana corporation (the
“Company”), and each of the persons listed on Schedule I attached hereto (each,
a “Shareholder,” and collectively, the “Shareholders”).
R E C I T A L S:
WHEREAS, concurrently with the execution and delivery of this Agreement, the
Company and Peoples Community Bancorp, Inc., a Maryland corporation (“Peoples”),
are entering into an Agreement and Plan of Merger (the “Merger Agreement”),
which provides, among other things, for the merger of Peoples into Integra (the
“Merger”), all on the terms and subject to the conditions set forth in the
Merger Agreement; and
WHEREAS, as an inducement and a condition to entering into the Merger Agreement,
the Company has required that the Shareholders agree, and each Shareholder has
agreed, to enter into this Agreement;
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth herein, the parties hereto agree as follows:
1. Definitions. Terms used and not defined herein, but defined in the Merger
Agreement, shall have the respective meanings ascribed to them in the Merger
Agreement.
2. Voting.
(a) Each Shareholder shall, at any meeting of the shareholders of Peoples,
however called, or in connection with any written consent of the shareholders of
Peoples, vote (or cause to be voted), to the extent the Shareholder has the
right to vote or direct such voting, all shares of Peoples Common Stock then
held of record or beneficially owned by such Shareholder (the “Shares”),
including the Shares listed on Schedule I attached hereto, as follows: (i) in
favor of the Merger, the execution and delivery by Peoples of the Merger
Agreement and the approval of the terms thereof and each of the other actions
contemplated by the Merger Agreement and this Agreement and any actions required
in furtherance thereof and hereof and (ii) against any proposal relating to an
Acquisition Proposal and against any action or agreement that would impede,
frustrate, prevent or nullify this Agreement, or result in a breach in any
respect of any covenant, representation or warranty or any other obligation or
agreement of Peoples under the Merger Agreement or which would result in any of
the conditions set forth in Article VII of the Merger Agreement not being
fulfilled. Notwithstanding any other provision of this Agreement to the
contrary, the Shareholder shall be permitted to vote such Shares in favor of a
Superior Offer that is submitted for approval by the shareholders of Peoples if

 

 



--------------------------------------------------------------------------------



 



all of the following shall have occurred: (i) Board of Directors of Peoples has
approved such Superior Offer and recommended such Superior Offer to the
shareholders of Peoples in accordance with Section 5.1 of the Merger Agreement,
(ii) the Merger Agreement has been terminated in accordance with Section 8.1(h)
of the Merger Agreement, and (iii) Peoples has paid the Termination Fee to the
Company in accordance with Section 8.3(b)(i) of the Merger Agreement.
(b) Each Shareholder hereby covenants and agrees that, except as contemplated by
this Agreement and the Merger Agreement, such Shareholder shall not (i) offer to
transfer (which term shall include, without limitation, any sale, tender, gift,
pledge, assignment or other disposition), transfer or consent to any transfer
of, any or all of the Shares beneficially owned by such Shareholder (to the
extent the Shareholder has the right to dispose of or direct the disposition of
such Shares) or any interest therein without the prior written consent of the
Company, such consent not to be unreasonably withheld in the case of a gift or
similar estate planning transaction (it being understood that the Company may
decline to consent to any such transfer if the Person acquiring such Shares does
not agree to take such Shares subject to the terms of this Agreement); provided,
however, that the foregoing provision shall not be deemed to restrict the
transfers of any Shares pursuant to any bona fide margin or other security
arrangements in existence prior to the date of this Agreement, (ii) enter into
any option or other Contract with respect to any transfer of any or all of such
Shares or any interest therein except as permitted in clause (i), (iii) grant
any proxy, power-of-attorney or other authorization or consent in or with
respect to such Shares except to vote the Shares in accordance with the terms of
this Agreement, (iv) deposit such Shares into a voting trust or enter into a
voting agreement or arrangement with respect to such Shares, or (v) subject to
Section 6 hereof, take any other action that would make any representation or
warranty of such Shareholder contained herein untrue or incorrect in any
material respect or in any way restrict, limit or interfere in any material
respect with the performance of such Shareholder’s obligations hereunder or the
transactions contemplated hereby or by the Merger Agreement.
(c) Subject to Section 6 hereof, each Shareholder hereby agrees that such
Shareholder (i) shall not, directly or indirectly, encourage, solicit, initiate
or participate in any way in any discussions or negotiations with, or provide
any information to, or afford any access to the properties, books or records of
Peoples or any Subsidiaries of Peoples to, or otherwise take any other action to
assist or facilitate, any Person or group (other than the Company or any
Affiliate or associate of the Company) concerning any Acquisition Proposal,
(ii) upon execution of this Agreement, will immediately cease any existing
activities, discussions or negotiations conducted heretofore with respect to any
Acquisition Proposal, and (iii) will immediately communicate to the Company the
terms of any Acquisition Proposal (or any discussion, negotiation or inquiry
with respect thereto) and the identity of the Person making such Acquisition
Proposal or inquiry which such Shareholder may receive.

 

-2-



--------------------------------------------------------------------------------



 



(d) Subject to the terms and conditions of this Agreement, each of the parties
hereto agrees to use all reasonable efforts to take, or cause to be taken, all
actions, and to do, or cause to be done, all things necessary, proper or
advisable under applicable Laws to consummate and make effective the
transactions contemplated by this Agreement and the Merger Agreement. Each party
shall promptly consult with the other and provide any necessary information and
material with respect to all filings made by such party with any Governmental
Entity in connection with this Agreement and the transactions contemplated
hereby and the Merger Agreement.
(e) To the fullest extent permitted by applicable Law, each Shareholder hereby
waives any rights of appraisal or rights to dissent from the Merger that such
Shareholder may have.
(f) Each Shareholder that is the holder of any Unexercised Options hereby agrees
to accept the treatment of Unexercised Options pursuant to Section 2.2 of the
Merger Agreement and to execute any documents requested by Peoples or Integra to
give effect to or evidence such treatment.
3. Representations and Warranties of Each Shareholder. Each Shareholder hereby
represents and warrants, severally and not jointly, to the Company as follows:
(a) Such Shareholder owns individually and beneficially the Shares set forth
opposite such Shareholder’s name on Schedule I attached hereto. Such Shares
constitute all of the shares owned individually and beneficially by such
Shareholder on the date hereof. Except as set forth on Schedule I attached
hereto, such Shareholder has sole voting power and sole power to issue
instructions with respect to the matters set forth in Section 2 hereof, sole
power of disposition, sole power to demand and sole power to agree to all of the
matters set forth in this Agreement, in each case with respect to all of such
Shares listed in Schedule I attached hereto with no limitations, qualifications
or restrictions on such rights, subject to applicable securities laws and the
terms of this Agreement.
(b) Such Shareholder has the power and authority to enter into and perform all
of such Shareholder’s obligations under this Agreement. This Agreement has been
duly and validly executed and delivered by such Shareholder and constitutes a
legal, valid and binding agreement of such Shareholder, enforceable against such
Shareholder in accordance with its terms, except in each case as enforcement may
be limited by general principles of equity, whether applied in a court of law or
a court of equity, and by bankruptcy, insolvency and similar Laws affecting
creditors’ rights and remedies generally. There is no beneficiary or holder of a
voting trust certificate or other interest of any trust of which such
Shareholder is a trustee, or any party to any other agreement or arrangement,
whose consent is required for the execution and delivery of this Agreement or
the consummation by such Shareholder of the transactions contemplated hereby.
(c) (i) Except as may be required under applicable securities laws, no filing
with, and no permit, authorization, consent or approval of, any Governmental
Entity is necessary for the execution and delivery of this Agreement by such
Shareholder, the consummation by such Shareholder of the transactions
contemplated hereby and the

 

-3-



--------------------------------------------------------------------------------



 



compliance by such Shareholder with the provisions hereof and (ii) none of the
execution and delivery of this Agreement by such Shareholder, the consummation
by such Shareholder of the transactions contemplated hereby or compliance by
such Shareholder with any of the provisions hereof, except in cases in which any
conflict, breach, default or violation described below would not interfere with
the ability of such Shareholder to perform such Shareholder’s obligations
hereunder, shall (A) conflict with or result in any breach of any organizational
documents applicable to such Shareholder, (B) result in a violation or breach
of, or constitute (with or without notice or lapse of time or both) a default
(or give rise to any third party right of termination, cancellation,
modification or acceleration) under, any of the terms, conditions or provisions
of any note, loan agreement, bond, mortgage, indenture, license or other
Contract of any kind, including, without limitation, any voting agreement, proxy
arrangement, pledge agreement, shareholders agreement or voting trust, to which
such Shareholder is a party or by which such Shareholder or any of such
Shareholder’s properties or assets may be bound or (C) violate any Order or Law
applicable to such Shareholder or any of such Shareholder’s properties or
assets.
(d) Except as permitted by this Agreement, the Shares beneficially owned by such
Shareholder and the certificates representing such Shares are now, and at all
times during the term hereof will be, held by such Shareholder, or by a nominee
or custodian for the benefit of such Shareholder, free and clear of all Liens,
proxies, voting trusts or agreements, understandings or arrangements or any
other rights whatsoever, except for any such Liens or proxies arising hereunder.
4. Stop Transfer. Each Shareholder shall request that Peoples not register the
transfer (book-entry or otherwise) of any certificate or uncertificated interest
representing any of the Shares beneficially owned by such Shareholder, unless
such transfer is made in compliance with this Agreement.
5. Termination. This Agreement shall terminate, and none of the Shareholders or
the Company shall have any further rights or obligations hereunder, upon the
earlier of (a) the Effective Time or (b) the termination of the Merger
Agreement.
6. No Limitation. Notwithstanding any other provision hereof, nothing in this
Agreement shall be construed to prohibit a Shareholder, or any officer or
Affiliate of a Shareholder who is or has been designated a member of the Board
of Directors of Peoples, from taking any action solely in his or her capacity as
a member of the Board of Directors of Peoples or from exercising his or her
fiduciary duties as a member of the Board of Directors of Peoples to the extent
specifically permitted by the Merger Agreement.
7. Miscellaneous.
(a) This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes all other prior agreements
and understandings, both written and oral, between the parties with respect to
the subject matter hereof.

 

-4-



--------------------------------------------------------------------------------



 



(b) This Agreement shall not be assigned by operation of Law or otherwise
without the prior written consent of each Shareholder (in the case of any
assignment by the Company) or the Company (in the case of any assignment by a
Shareholder), provided that the Company may assign its rights and obligations
hereunder to any Company Subsidiary, but no such assignment shall relieve the
Company of its obligations hereunder.
(c) Without limiting any other rights the Company may have hereunder in respect
of any transfer of Shares, each Shareholder agrees that this Agreement and the
obligations hereunder shall attach to the Shares owned of record by such
Shareholder and shall be binding upon any Person to which legal ownership of
such Shares shall pass, whether by operation of Law or otherwise, including,
without limitation, such Shareholder’s heirs, guardians, administrators or
successors.
(d) This Agreement may not be amended, changed, supplemented or otherwise
modified with respect to a Shareholder except by an instrument in writing signed
on behalf of such Shareholder and the Company.
(e) All notices, requests, claims, demands and other communications hereunder
shall be in writing and shall be given (and shall be deemed to have been duly
received if given) by hand delivery or by facsimile transmission with
confirmation of receipt, as follows:
If to a Shareholder:
To such Shareholder in care of Peoples at the address for notices to Peoples set
forth in Section 9.6 of the Merger Agreement or to such other address as a
Shareholder may hereafter request by delivery of written notice to the Company.
With a copy to:
Elias, Matz, Tiernan & Herrick L.L.P.
734 15th Street, N.W., 12th Floor
Washington, D.C. 20005
Attention: Kevin M. Houlihan
Facsimile: (202) 347-2172
If to the Company:
Integra Bank Corporation
21 S.E. Third Street
Evansville, Indiana 47705
Attention: Martin M. Zorn
Facsimile: (812) 464-9825
With a copy to:
Baker & Daniels LLP
600 East 96th Street, Suite 600
Indianapolis, Indiana 46240
Attention: David C. Worrell
Facsimile: (317) 569-4800

 

-5-



--------------------------------------------------------------------------------



 



or to such other address or facsimile number as the Person to whom notice is
given may have previously furnished to the others in writing in the manner set
forth above.
(f) Whenever possible, each provision or portion of any provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable Law, but if any provision or portion of any provision of this
Agreement is held to be invalid, illegal or unenforceable in any respect under
any applicable Law in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or portion of any provision
in such jurisdiction, and this Agreement will be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision or portion of any provision had never been contained herein.
(g) All rights, powers and remedies provided under this Agreement or otherwise
available in respect hereof at law or in equity shall be cumulative and not
alternative, and the exercise of any thereof by any party shall not preclude the
simultaneous or later exercise of any other such right, power or remedy by such
party.
(h) The failure of any party hereto to exercise any right, power or remedy
provided under this Agreement or otherwise available in respect hereof at law or
in equity, or to insist upon compliance by any other party hereto with its
obligations hereunder, and any custom or practice of the parties at variance
with the terms hereof, shall not constitute a waiver by such party of its right
to exercise any such or other right, power or remedy or to demand such
compliance.
(i) This Agreement shall be binding upon and inure solely to the benefit of each
party hereto, and nothing in this Agreement, express or implied, is intended to
confer upon any other Person any rights or remedies of any nature whatsoever
under or by reason of this Agreement.
(j) Except to the extent that the Laws of the State of Ohio or Maryland are
mandatorily applicable to the matters arising under or in connection with this
Agreement, this Agreement shall be governed by, and construed in accordance
with, the Laws of the State of Indiana.
(k) The parties agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
Company shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement in any Indiana state court located in the City of Evansville or any
Federal court located in the Southern District of Indiana, this being in
addition to any other remedy to which it is entitled at law

 

-6-



--------------------------------------------------------------------------------



 



or in equity. In addition, each of the parties hereto (i) consents to submit
itself to the personal jurisdiction of any Indiana state court located in the
City of Evansville or any Federal court located in the Southern District of
Indiana in the event any dispute arises out of this Agreement or any transaction
contemplated by this Agreement, (ii) agrees that it will not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
such court and (iii) agrees that it will not bring any action relating to this
Agreement or any transaction contemplated by this Agreement in any court other
than any such court. The parties irrevocably and unconditionally waive any
objection to the laying of venue of any Proceeding arising out of this Agreement
or the transactions contemplated hereby in the courts of the State of Indiana
located in the City of Evansville or in any Federal court located in the
Southern District of Indiana, and hereby further irrevocably and unconditionally
waive and agree not to plead or claim in any such court that any such Proceeding
brought in any such court has been brought in an inconvenient forum. The
prevailing party in any suit, action or other Proceeding arising out of or
relating to this Agreement shall be entitled to recover its costs, including
attorneys’ fees, incurred in such suit, action or other Proceeding from the
other parties.
(l) The descriptive headings used herein are inserted for convenience of
reference only and are not intended to be part of or to affect the meaning or
interpretation of this Agreement.
(m) This Agreement may be executed in counterparts (by fax or otherwise), each
of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement.
(n) All representations, warranties, covenants, agreements, liabilities and
obligations of each Shareholder hereunder or in connection with the transactions
contemplated hereby shall be several and not joint.
(o) Except as otherwise provided herein, each party shall pay its, his or her
own expenses incurred in connection with this Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-7-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company and the Shareholders have caused this
Shareholder Voting Agreement to be duly executed in multiple counterparts as of
the day, month and year first above written.

                      INTEGRA BANK CORPORATION:
 
               
 
  By:   /s/ Martin M. Zorn                  
 
     
Martin M. Zorn       Executive Vice President
Chief Financial Officer
 
     
 
  ,  
 

     
 
  SHAREHOLDERS:
 
   
 
  /s/ John L. Buchanan
 
   
 
  John L. Buchanan
 
   
 
  Buchanan Family Trust

         
 
       
 
  By:   /s/ John L. Buchanan
 
       
 
  Name:   John L. Buchanan
 
  Its:   Trustee
 
            Buchanan’s Power Equipment Center, Inc.

         
 
       
 
  By:   /s/ John L. Buchanan 
 
       
 
  Name:   John L. Buchanan 
 
  Its:   President 

     
 
   
 
  /s/ Donald L. Hawke 
 
   
 
  Donald L. Hawke
 
   
 
  /s/ Nicholas N. Nelson
 
   
 
  Nicholas N. Nelson
 
   
 
  /s/ Thomas J. Noe 
 
   
 
  Thomas J. Noe

 

-8-



--------------------------------------------------------------------------------



 



              Jacqueline Noe Trust
 
       
 
  By:   /s/ Thomas J. Noe, TTEE
 
       
 
  Name:   Thomas J. Noe 
 
  Its:   Trustee 
 
            Thomas J. Noe II Trust
 
       
 
  By:   /s/ Thomas J. Noe, TTEE 
 
       
 
  Name:   Thomas J. Noe 
 
  Its:   Trustee 
 
            Julie Wissemeier Trust
 
       
 
  By:   /s/ Thomas J. Noe, TTEE 
 
       
 
  Name:   Thomas J. Noe 
 
  Its:   Trustee 
 
            Jennifer Wissemeier Trust
 
       
 
  By:   /s/ Thomas J. Noe, TTEE 
 
       
 
  Name:   Thomas J. Noe 
 
  Its:   Trustee 
 
            Jeffrey Wissemeier Trust
 
       
 
  By:   /s/ Thomas J. Noe, TTEE 
 
       
 
  Name:   Thomas J. Noe 
 
  Its:   Trustee 
 
       
 
  /s/ John E. Rathkamp            John E. Rathkamp
 
       
 
  /s/ James R. Van DeGrift            James R. Van DeGrift
 
       
 
  /s/ Jerry D. Williams            Jerry D. Williams

 

-9-



--------------------------------------------------------------------------------



 



SCHEDULE I

          Name of Shareholder   Number of Shares
John L. Buchanan
    12,855  
Buchanan Family Trust
    20,500  
Buchanan’s Power Equipment Center, Inc.
    2,000  
Donald L. Hawke
    21,455  
Nicholas N. Nelson1
    13,455  
Thomas J. Noe
    408,533  
Jacqueline Noe Trust
    6,274  
Thomas J. Noe II Trust
    7,879  
Julie Wissemeier Trust
    9,887  
Jennifer Wissemeier Trust
    7,992  
Jeffrey Wissemeier Trust
    6,992  
John E. Rathkamp2
    34,548  
James R. Van DeGrift3
    31,055  
Jerry D. Williams4
    108,974  

 

1   Includes 9,500 shares held jointly with spouse and 500 shares held jointly
with son.   2   Includes 4,652 shares held jointly with spouse.   3   Includes
25,000 shares held jointly with spouse and 100 shares held for the benefit of
his grandchildren.   4   Includes 4,000 shares held jointly and 4,500 shares
held for the benefit of his daughters.

 

-10-